          Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    BHUPENDRA GHANDI AND A&Y FAMILY
    GROUP INC.,
         Plaintiff,                                       Civil Action No.
                         v.                              1:19-cv-03511-SDG
    CRAIG J. EHRLICH, et al.,
         Defendant.

                                     ORDER

         This matter is before the Court on Defendants’ Detailed Submission in

Support of Award of Legal Fees and Expenses [ECF 52], submitted at the request

of the Court in granting Defendants’ motion for sanctions [ECF 50], and on

Plaintiffs’ Counsel Motion to Relieve Attorney Charlotte Carter of Any Sanctions

[ECF 55]. For the reasons stated below, the Court AWARDS attorneys’ fees in the

amount of $42,600.00 to Defendants and GRANTS Plaintiffs’ Motion to Relieve

Attorney Charlotte Carter of Any Sanctions.

I.       BACKGROUND

         The Court’s order on Defendants’ motion to dismiss and motion for

sanctions sets forth a full factual background, which will not be repeated here.1




1     ECF 50, at 2-9.
        Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 2 of 12




Defendants are attorneys who specialize in bringing claims for violations of the

Americans with Disabilities Act (ADA). Defendants brought valid ADA claims

against Plaintiffs. In retaliation, without evidence or good faith legal arguments,

Plaintiffs brought sweeping allegations of a criminal conspiracy involving mail

fraud, wire fraud, and money laundering, contending that Defendants file ADA

lawsuits to extort settlements from financially vulnerable business and property

owners.

      Defendants moved to dismiss Plaintiffs’ complaint in its entirety for failure

to state a claim.2 Defendants also moved for sanctions against Plaintiffs’ counsel

under Rule 11.3 On September 21, 2020, the Court granted Defendants’ motion to

dismiss and motion for sanctions.4 In granting the motion for sanctions, the Court

emphasized the lack of legal basis for Plaintiffs’ claims and noted that Plaintiffs’

counsel filed this action without any evidence of fraud and, in fact, with

substantial evidence that the underlying ADA claims were valid.5 Indeed, when

pressed by the Court, Plaintiffs’ counsel admitted that the ADA claims at issue




2   ECF 10.
3   ECF 18.
4   ECF 50.
5   Id. at 23–29.
         Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 3 of 12




were meritorious.6 The Court was also troubled by Plaintiffs’ counsel’s failure to

communicate with then-client, PQV, which was included as a plaintiff in the

Complaint without being given the opportunity to verify the allegations.7

        The Court awarded Defendants attorneys’ fees and expenses, instructed

Defendants to submit declarations and materials in support of their claim for fees,

and ordered Plaintiffs’ counsel to attend four hours of CLE training on federal

practice and procedure.8 The Court noted that it would entertain a motion to

relieve attorney Carter, who no longer serves as counsel to Plaintiffs, of sanctions.9

Defendants have complied with the Court’s instruction and filed declarations in

support of a claim for attorneys’ fees as well as a detailed time record for

Defendants’ attorney, Bruce P. Brown,10 to which Plaintiffs have responded.11

Plaintiffs have also complied with the Court’s order and submitted proof of




6    ECF 41 (Hr’g Tr.), 12:16–24.
7    ECF 50, at 27.
8    Id. at 33–34.
9    Id. at 34.
10   ECF 52. Defendants did not submit a separate accounting for expenses and
     instead noted that the substantial Westlaw fees incurred are included in
     defense counsel’s $625 rate. Id. at 14. The Court will consider defense counsel’s
     expenses as included in the billing rate.
11   ECF 53.
         Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 4 of 12




Plaintiffs’ counsel, Hassan Elkhalil, attending four hours of CLE training.12

Additionally, Plaintiffs have moved to relieve attorney Charlotte Carter of

sanctions due to her leaving Plaintiffs’ counsel’s firm.13

II.     DISCUSSION

        “Determining a ‘reasonable attorney’s fee’ is a matter that is committed to

the sound discretion of a trial judge.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542,

558 (2010). In the Eleventh Circuit, “the starting point in any determination for an

objective estimate of the value of a lawyer’s services is to multiply hours

reasonably expended by a reasonable hourly rate,” commonly referred to as the

“lodestar” approach. Norman v. Hous. Auth. of City of Montgomery, 836 F.2d 1292,

1299 (11th Cir. 1988). “[T]here is a ‘strong presumption’ that the lodestar is the

reasonable sum the attorneys deserve.” Bivins v. Wrap It Up, Inc., 548 F.3d 1348,

1350 (11th Cir. 2008) (per curiam) (citing Pennsylvania v. Delaware Valley Citizens’

Council for Clean Air, 478 U.S. 546, 565–66 (1986)).

        a.      A Reasonable Hourly Rate

        Under the lodestar method, the Court must first determine a reasonable

hourly rate. “A reasonable hourly rate is the prevailing market rate in the relevant



12    ECF 54; 54-1.
13    ECF 55.
       Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 5 of 12




legal community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.” Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994)

(citing Norman 836 F.2d at 1299). The “relevant legal community” is the “place

where the case is filed.” Cullens v. Ga. Dep’t of Transp., 29 F.3d 1489, 1494 (11th Cir.

1994). The party requesting its attorneys’ fees “bears the burden of producing

satisfactory evidence that the requested rate is in line with prevailing market

rates.” Loranger, 10 F.3d at 781. There must be more evidence than just an attorney

affidavit, as “in line with the goal of obtaining objectivity, satisfactory evidence

necessarily must speak to rates actually billed and paid in similar lawsuits.”

Norman, 836 F.2d at 1299. In addition, the Court “is itself an expert on the question

and may consider its own knowledge and experience concerning reasonable and

proper fees and may form an independent judgment either with or without the aid

of witnesses as to value.” Loranger, 10 F.3d at 781.

      Defendants claim a rate of $625 per hour for the sole attorney working on

their behalf, Bruce P. Brown of Bruce P. Brown Law, LLC. In support, Defendants

submit a declaration of Brown and of Robert B. Remar, an attorney asked to opine

as to the reasonableness of Brown’s fees in Curling v. Raffensperger, an unrelated
        Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 6 of 12




case pending in this district.14 Remar reviewed hourly rates of partners in the

Atlanta-metro area and declared, based on his own knowledge and experience,

that $625 is a proper hourly rate for a lawyer of Brown’s skill and experience.15

Plaintiffs argue in response that $625 is an unreasonable and inflated hourly rate

for Brown and that prevailing market rates in Atlanta are, on average, between

$100 and $300 an hour.16

       Based on the evidence presented and its own experience in the legal market

of this district, the Court finds that $625 is a reasonable hourly rate for an attorney

of Brown’s skill and experience. Brown has over 30 years of experience practicing

complex commercial litigation.17 The Court is persuaded by the declaration of

Remar, who reviewed the rates of attorneys in the Atlanta area and suggests an

hourly rate of between $550 to $1,000 for a partner litigating complex commercial

cases and class actions.18 See also In re Equifax Inc. Customer Data Sec. Breach Litig.,

No. 1:17-MD-2800-TWT, 2020 WL 256132, at *39 (N.D. Ga. Mar. 17, 2020) (rates of




14   Case No. 1:17-CV-2989-AT (N.D. Ga.).
15   ECF 52, at 17–18.
16   ECF 53, at 4–5.
17   ECF 51, at 10–11.
18   ECF 52, at 19.
          Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 7 of 12




$750–1,050 are commensurate with the prevailing rates for complex litigation in

Atlanta).

       The average hourly rates proposed by Plaintiffs, by contrast, encompass

rates charged by attorneys of all experience levels and practice areas, and do not

appear to be limited to the Atlanta-metro area.19 As this case involved complex

fraud allegations and a potential class action, Defendants appropriately engaged

an experienced attorney whose fees are on the higher end of the market range.

       b.     The Reasonable Number of Compensable Hours

       The second lodestar factor requires the Court to ascertain a reasonable

number of hours. Fee applicants must “exercise billing judgment” and “excessive,

redundant or otherwise unnecessary hours should be excluded from the amount

claimed.” Norman 836 F.2d at 1301. Defendants submitted a timesheet

demonstrating the work performed by their attorney, totaling 85.2 hours of billable

time.20

       Plaintiffs object to the claimed hours as unreasonable, arguing that much of

the work accounted for was clerical or low-level work, that time entries included

work unrelated to the case, that defense counsel spent an unreasonable amount of



19   ECF 53, at 5.
20   ECF 52, at 27-29.
         Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 8 of 12




time researching and briefing recycled arguments, and that defense counsel

inappropriately block-billed his time.21

        Plaintiffs’ objections are largely meritless. The Court has reviewed the time

records and finds that defense counsel spent a reasonable amount of time on the

briefings in this case. Although defense counsel had substantial assistance from

Defendants, some of whom are also attorneys,22 Brown was the sole attorney

retained on this matter and therefore was responsible for researching, writing, and

finalizing the briefs. As Defendants note, moreover, responding to meritless

claims, like the ones brought by Plaintiffs, often takes more time than responding

to good faith legal arguments.23

        The Court agrees with Plaintiffs, however, that defense counsel improperly

accounted for clerical work and non-legal work. See Norman, 836 F.2d at 1306

(“[A] fee applicant is not entitled to compensation at an attorney’s rate simply

because an attorney undertook tasks which were mundane, clerical or which did

not require the full exercise of an attorney’s education and judgment.”). The Court

notes, for example, that defense counsel accounted for filing papers, gathering



21   ECF 53, at 7.
22   ECF 52, at 3–4.
23   Id. at 4.
        Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 9 of 12




exhibits, reviewing deadlines, and corresponding with the Court’s staff.24 These

are clerical tasks or at the very least lower attorney-rate tasks that should have

been excluded from defense counsel’s billed time. Additionally, the time spent

speaking to news outlets about the case is improperly included.25 Yule v. Jones, 766

F. Supp. 2d 1333, 1348 (N.D. Ga. 2010) (fees related to media interviews are not

properly accounted for in a fee award because “they are not for legal services

required to prosecute the claims asserted in the action”).

       Defense counsel’s method of block-billing also makes it more difficult to

determine the reasonableness of the requested fees.26 “Block billing occurs when

an attorney lists all the day’s tasks on a case in a single entry, without separately

identifying the time spent on each task.” Ceres Envtl. Servs., Inc. v. Colonel McCrary

Trucking, LLC, 476 F. App’x 198, 203 (11th Cir. 2012). Defense counsel’s entries




24   ECF 52, at 28, 29. Though defense counsel asserts that he did not include
     administrative tasks in his billing entries and that he reduced the time
     recorded to reflect inefficiencies, ECF 52, at 12–13, this is not clear from the
     time sheet, which lists administrative tasks in accounting for blocks of time.
25   ECF 52, at 27.
26   See e.g., ECF 52, at 27 (8/23/19 for 1.6 hours, “Review, revise and transmit
     consent motion and acknowledgment to C. Carter; edit and file papers; call R.
     Jaffee (left message); extensive telephone conversation with AJC Reporter C.
     Hoyner about Plaintiffs’ defamatory allegations and discussion with C. Ehrlich
     regarding same”).
        Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 10 of 12




include vague and unhelpful descriptions such as “[f]urther work on matter,

including reviewing files and deadlines.”27

       The Court has wide discretion to craft a solution to problematic time entries,

including applying “across the board reductions.” Ceres Envtl. Servs., Inc. 476

F. App’x at 203. The Court finds that a twenty percent across the board reduction

is appropriate to account for some of the problematic billing entries. The total

hours will therefore be reduced to 68.16.

       c.    Plaintiffs’ Counsel’s Ability to Pay

       Plaintiffs correctly note that the Court must consider a sanctioned party’s

financial ability when awarding sanctions. Baker v. Alderman, 158 F.3d 516, 529

(11th Cir. 1998). “Sanction orders must not involve amounts that are so large that

they seem to fly in the face of common sense, given the financial circumstances of

the party being sanctioned.” Martin v. Automobili Lamborghini Exclusive, Inc., 307

F.3d 1332, 1337 (11th Cir. 2002). Yet, sanctions also “must never be hollow gestures;

their bite must be real.” Id.

       Plaintiffs urge the Court to decline awarding Defendants any fees or, in the

alternative, to substantially reduce the fees by eighty percent because Plaintiffs’




27   ECF 52, at 28 (time entry for 11/7/19).
        Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 11 of 12




counsel is unable to pay.28 Beyond generally citing to the economic burden

imposed by the COVID-19 pandemic, however, Plaintiffs’ counsel has not

presented any evidence demonstrating an inability to pay.          A reduction or

elimination of the fees award for financial inability is, therefore, unwarranted at

this time. The Court will grant Plaintiffs’ counsel leave to file a motion to

reconsider, within 14 days of this Order, based solely on an inability to pay the

fees’ award. The motion must be supported by an affidavit and documentary

evidence.

       d.      Relieving Attorney Charlotte Carter of Sanctions

       Plaintiffs have further requested that attorney Charlotte Carter, who was

involved in this case and admitted as an attorney of record,29 be relieved of the

sanctions imposed.30 The Court will exercise its discretion to relieve Carter of the

sanction order, largely because she was not lead counsel and left the employ of

Elkhalil Law, P.C. before the sanctions order was entered. The Court notes,

however, that Carter remains listed as counsel of record on this case because she

never notified the Court of her withdrawal, as required by LR 83.1, NDGa.



28   ECF 53, at 9–10.
29   ECF 1, at 45.
30   ECF 55.
          Case 1:19-cv-03511-SDG Document 56 Filed 11/16/20 Page 12 of 12




III.     CONCLUSION

         For the reasons stated above, the Court AWARDS Defendants attorneys’

fees and expenses in the total amount of $42,600.00. Hassan Elkhalil and Elkhalil

Law, P.C. are, jointly and severally, ORDERED to pay that amount no later than

30 days from the entry of this order.31 However, if Plaintiffs’ counsel wishes the

Court to reconsider its ruling based solely on inability to pay, Plaintiffs’ counsel

may submit a motion as described herein within 14 days from the entry of this

order, upon which the order to pay will be stayed.

         Plaintiffs’ Motion to Relieve Attorney Charlotte Carter of Any Sanctions

[ECF 55] is GRANTED.

         The Clerk is DIRECTED to resubmit this order to the undersigned in 14

days.

         SO ORDERED this the 16th day of November 2020.


                                                       Steven D. Grimberg
                                                 United States District Court Judge




31     “Absent exceptional circumstances, a law firm must be held jointly responsible
       for a violation committed by its partner, associate, or employee.” Fed. R. Civ.
       P. 11(c)(1).
